Citation Nr: 1114624	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-47 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the lower bilateral extremities.

2.  Entitlement to service connection for residuals of a cold weather injury of the upper bilateral extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured and is associated with the claims file.  
 
Parenthetically, the Board notes that, in October 2010, after the certification of this matter to the Board and the September 2010 Board personal hearing, the Veteran submitted additional evidence.  With these documents, the Veteran did not include a waiver of his right to have this evidence first reviewed by the Agency of Original Jurisdiction (AOJ); however, as the Board finds that the Veteran's appeal should be remanded, the lack of waiver is of no importance.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010). 

The Veteran essentially contends that, during in-service cold weather training and guard duty at night in Korea in either 1979 or 1980, he developed frostbite.  He believes that this in-service frostbite injury caused him to develop disorders of the bilateral lower and upper extremities, specifically in the hands and feet.  Specifically, he claims to experience pain, tingling, and numbness in the hands and feet during cold weather.  

Having reviewed the record of evidence, the Board notes that all relevant records have not been associated with the claims file.  Specifically, at the September 2010 Board personal hearing, the Veteran testified that, before he switched doctors, he was treated regularly by a Dr. Uro (spelled phonetically in the transcript).  He further indicated that Dr. Uro's treatment records were located at the office of his current doctor, Dr. Frank.  (Hearing Transcript, page 12).  

The record of evidence contains a September 2010 letter from Dr. Gerald Frank.  In this letter, Dr. Frank reported treating the Veteran over the past ten years and treating the Veteran specifically for numbness of the feet and hands over the past five years.  

The Board notes that the claims file does not contain any treatment records from the office of Dr. Uro.  Moreover, although the record contains a few treatment records from Dr. Frank's office, with the earliest such record dated December 2006, the claims file contains no indication that the RO sought to acquire all relevant treatment records from Dr. Frank's office.  In accordance with VA's duty to assist in obtaining evidence necessary to substantiate claims, the Board finds that all pertinent evidence relating to the evaluation or treatment for the Veteran's claimed disorder of the bilateral lower and upper extremities should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1)(2) (2010).

In addition, VA has not provided the Veteran with a VA medical examination or a VA medical opinion to determine the nature and etiology of any disorders of the bilateral lower and upper extremities.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010). 

With respect to the need for an indication that the Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The Veteran's service treatment records contain no report of a frostbite disorder during service.  However, in support of the claim, the Veteran submitted a January 2007 private treatment record, diagnosing the Veteran with frostbite-related neuropathic pains.  Considering that the Veteran has submitted evidence indicating that the Veteran has neuropathic symptoms related to frostbite, a VA examination with a nexus opinion is necessary.




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim, to specifically include Dr. Uro and Dr. Frank.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's claimed disorders of the bilateral lower and upper extremities.  The claims folder should be furnished to the VA examiner for review and the report compiled by such examiner should indicate whether the claims folder was made available and reviewed.  

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed disorder of the bilateral lower extremities is causally related to any incident of service.  

b.  Is at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed disorder of the bilateral upper extremities is causally related to any incident of service.  

The VA examiner is advised that that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale should be given for any opinion provided.  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

3.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


